14 F.3d 597NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Robert LIPSCOMB, Defendant-Appellant,andKANAWHA ECONOMIC DEVELOPMENT CORPORATION, Defendant.
No. 92-1419.United States Court of Appeals,Fourth Circuit.
Submited Oct. 12, 1993.Jan. 4, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston;  John T. Copenhaver, Jr., District Judge.
Robert Lipscomb, appellant pro se.
Carol A. Casto, Assistant United States Attorney, Charleston, WV, for appellee.
S.D.W.Va.
AFFIRMED.
Before PHILLIPS, WILKINSON, and NIEMEYER, Circuit Judges.

PER CURIAM

1
Appellant appeals from the district court's order granting Appellee's motion for summary judgment.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Lipscomb, No. CA-90-154-2 (S.D.W.Va. Feb. 20, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED